          Case 1:17-cv-08457-JMF Document 256 Filed 09/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SJUNDE AP-FONDEN and THE CLEVELAND                                     :
BAKERS AND TEAMSTERS PENSION FUND,                                     :
individually and on behalf of all others similarly situated, :
                                                                       :     17-CV-8457 (JMF)
                                    Plaintiffs,                        :
                                                                       :          ORDER
                  -v-                                                  :
                                                                       :
GENERAL ELECTRIC COMPANY et al.,                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On August 30, 2021, Proposed Intervenors Kevin Mahar and Mitchell West, named
plaintiffs in a consolidated class action pending in the Supreme Court of the State of New York,
County of New York, Index No. 653648/2018, filed a motion to intervene under Federal Rule of
Civil Procedure 24 for the limited purpose of partially opposing Plaintiffs’ Motion for Class
Certification. See ECF No. 246. The motion is GRANTED as unopposed.

        On September 2, 2021, Defendants filed a letter motion stating that they do not oppose
the motion to intervene and requesting the opportunity to respond to the Proposed Intervenors’
arguments regarding class certification. Defendants’ motion is GRANTED. Defendants shall
file any response to the Intervenors’ arguments, not to exceed ten pages, by October 1, 2021.

        The Clerk of Court is directed to terminate ECF Nos. 246 and 253.

        SO ORDERED.

Dated: September 3, 2021                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
